UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* NQ Mobile Inc. (Name of Issuer) American Depositary Shares Each Representing five (5) Class A Common Shares, Par Value $0.0001 Per Share (Title of Class of Securities) 64118U108 (CUSIP Number) March 14, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 10 CUSIP No. 64118U108 13G Page 2of 10Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Advisors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 703,915 (a) (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 703,915 (a) (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 703,915 (a) (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% (a) (see Item 4) 12 TYPE OF REPORTING PERSON* PN *SEE INSTRUCTION BEFORE FILLING OUT Page 2 of 10 CUSIP No. 64118U108 13G Page 3of 10Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Advisors, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 703,915 (a) (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 703,915 (a) (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 703,915 (a) (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% (a) (see Item 4) 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTION BEFORE FILLING OUT Page 3 of 10 CUSIP No. 64118U108 13G Page 4of 10Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON CR Intrinsic Investors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7,012,665 (b) (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 7,012,665 (b) (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,012,665 (b) (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.6% (b) (see Item 4) 12 TYPE OF REPORTING PERSON* OO *SEE INSTRUCTION BEFORE FILLING OUT Page 4 of 10 CUSIP No. 64118U108 13G Page 5of 10Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven A. Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7,716,580 (a) (b) (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 7,716,580 (a) (b) (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,716,580 (a) (b) (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1%(a) (b) (see Item 4) 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTION BEFORE FILLING OUT Page 5 of 10 Item 1(a) Name of Issuer: NQ Mobile Inc. Item 1(b) Address of Issuer's Principal Executive Offices: No. 4 Building, 11 Heping Li East Street, Dongcheng District, Beijing 100013, The People’s Republic of China Item 2(a) Name of Person Filing: This statement is filed by: (i) S.A.C. Capital Advisors, L.P. (“SAC Capital Advisors LP”) with respect to American Depositary Shares (“ADS”), each representing five (5) shares of Class A Common Shares, par value $0.0001 per share (“Class A Common Shares”), of the Issuer beneficially owned by S.A.C. MultiQuant Fund, L.P. (“SAC MultiQuant Fund”), S.A.C. Select Fund, LLC (“SAC Select Fund”) and S.A.C. Velocity Fund, LLC (“SAC Velocity Fund”); (ii) S.A.C. Capital Advisors, Inc. (“SAC Capital Advisors Inc.”) with respect to ADS beneficially owned by SAC Capital Advisors LP, SAC MultiQuant Fund, SAC Select Fund and SAC Velocity Fund; (iii) CR Intrinsic Investors, LLC (“CR Intrinsic Investors”) with respect to ADS beneficially owned by CR Intrinsic Investments, LLC (“CR Intrinsic Investments”); and (iv) Steven A. Cohen with respect to ADS beneficially owned by SAC Capital Advisors LP, SAC Capital Advisors Inc., SAC MultiQuant Fund, SAC Select Fund, SAC Velocity Fund, CR Intrinsic Investors and CR Intrinsic Investments. SAC Capital Advisors LP, SAC Capital Advisors Inc., CR Intrinsic Investors and Steven A. Cohen have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit 99.1, pursuant to which they have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Act. Item 2(b) Address or Principal Business Office: The address of the principal business office ofSAC Capital Advisors LP, SAC Capital Advisors Inc., CR Intrinsic Investors and Mr. Cohen is 72 Cummings Point Road, Stamford, Connecticut 06902. Item 2(c) Citizenship: SAC Capital Advisors LP is a Delaware limited partnership.SAC Capital Advisors Inc. is a Delaware corporation.CR Intrinsic Investors is a Delaware limited liability company. Mr. Cohen is a United States citizen. Page 6 of 10 Item 2(d) Title of Class of Securities: American Depositary Shares Each Representing Five (5) Class A Common Shares, Par Value $0.0001 Per Share Item 2(e) CUSIP Number: 64118U108 Item 3 Not Applicable Item 4 Ownership: The percentages used herein are calculated based upon the number of Class A Common Shares issued and outstanding as of March 15, 2013 as indicated in the Issuer's annual report on Form 20-Ffiled with the Securities and Exchange Commission by the Issuer for the fiscal year ended December 31, 2012. As of the close of business on March 17, 2014: 1.S.A.C. Capital Advisors, L.P. (a) Amount beneficially owned 703,915(a) (b) Percent of class: 0.5% (a) (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 703,915 (a) (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 703,915 (a) 2.S.A.C. Capital Advisors, Inc. (a) Amount beneficially owned: 703,915 (a) (b) Percent of class: 0.5% (a) (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 703,915 (a) (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 703,915 (a) 3.CR Intrinsic Investors, LLC (a) Amount beneficially owned: 7,012,665 (b) (b) Percent of class: 4.6% (b) (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 7,012,665 (b) (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 7,012,665 (b) 4. Steven A. Cohen (a) Amount beneficially owned: 7,716,580 (a) (b) (b) Percent of class: 5.1% (a) (b) Page 7 of 10 (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 7,716,580 (a) (b) (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 7,716,580 (a) (b) (a) The number of shares reported herein are held as ADS, each of which represents five (5) Class A Common Shares, held by SAC MultiQuant Fund, SAC Select Fund and SAC Velocity Fund. (b) The number of shares reported herein includes (i) ADS, each of which represents five (5) Class A Common Shares; and (ii) 1,461,000 Class A Common Shares, held as ADS, subject to call options, each held by CR Intrinsic Investments. SAC Capital Advisors LP, SAC Capital Advisors Inc., CR Intrinsic Investors and Mr. Cohen own directly no Class A Common Shares.Pursuant to an investment management agreement, SAC Capital Advisors LP maintains investment and voting power with respect to the securities held by SAC MultiQuant Fund, SAC Select Fund and SAC Velocity Fund.SAC Capital Advisors Inc. is the general partner of SAC Capital Advisors LP.Pursuant to an investment management agreement, CR Intrinsic Investors maintains investment and voting power with respect to the securities held by CR Intrinsic Investments.Mr. Cohen controls each of SAC Capital Advisors Inc., and CRIntrinsic Investors.By reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934, as amended, each of (i) SAC Capital Advisors LP, SAC Capital Advisors Inc. and Mr. Cohen may be deemed to beneficially own 703,915 (a) Class A Common Shares (constituting approximately 0.5% (a) of the Class A Common Shares outstanding); and (ii) CR Intrinsic Investors and Mr. Cohen may be deemed to beneficially own 7,012,665 (b) Class A Common Shares (constituting approximately 4.6% (b) of the Class A Common Shares outstanding).Each of SAC Capital Advisors LP, SAC Capital Advisors Inc., CR Intrinsic Investors and Mr. Cohen disclaims beneficial ownership of any of the securities covered by this statement. Item 5 Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. o Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Page 8 of 10 Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not Applicable Item 8 Identification and Classification of Members of the Group: Not Applicable Item 9 Notice of Dissolution of Group: Not Applicable Item 10 Certification: By signing below the signatory certifies that, to the best of his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 9 of 10 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 18, 2014 S.A.C. CAPITAL ADVISORS, L.P. By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. CAPITAL ADVISORS, INC. By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person CR INTRINSIC INVESTORS, LLC By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person STEVEN A. COHEN By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person Page 10 of 10
